Case 1:99-mc-09999 Document 1868-8 Filed 11/27/19 Page 1 of 1 PageID #: 180082



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 ACUITY BRANDS LIGHTING, INC.,

                                                    Civil Action No.
                       Plaintiff,
                                                    JURY TRIAL DEMANDED
 vs.

 ULTRAVISION TECHNOLOGIES, LLC,

                       Defendant.

                              PLAINTIFF’S RULE 7.1
                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Acuity Brands Lighting, Inc. (“Acuity”) hereby

states that Acuity Brands, Inc. is a parent corporation and owns 10% or more of the stock of

Acuity Brands Lighting, Inc.



 Dated: November 27, 2019                       DUANE MORRIS LLP


 *OF COUNSEL:
                                                /s/ Richard L. Renck
 Matthew S. Yungwirth 1075                      Richard L. Renck (#3893)
 Glenn D. Richeson                              222 Delaware Avenue, Suite 1600
 Peachtree Street, Suite 2000                   Wilmington, DE 19801
 Atlanta, Georgia 30309                         Telephone: (302) 657-4900
 Telephone: (404) 253.6900                      Fax: (302) 657-4901
 Facsimile: (404) 253.6901                      rlrenck@duanemorris.com
 msyungwirth@duanemorris.com
 gdricheson@duanemorris.com                     Counsel for Plaintiff
                                                Acuity Brands Lighting, Inc.
*pro hac vice applications forthcoming
